      Case 1:20-cv-10309-PBS Document 18 Filed 04/23/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                       )
WILMER RUBEN ESPINAL ALVARADO,         )
                                       )
          Petitioner,                  )
                                       )           Civil Action
v.                                     )           No. 20-10309-PBS
                                       )
ANTONE MONIZ,                          )
                                       )
          Respondent.                  )
______________________________         )


                        MEMORANDUM AND ORDER

                            April 23, 2020

Saris, D.J.

                             INTRODUCTION

     Petitioner Wilmer Ruben Espinal Alvarado brings this habeas

petition seeking a bond hearing before an immigration judge.

Although an immigration judge determined Petitioner was subject

to mandatory detention under 8 U.S.C. § 1226(c), Petitioner

argues this was legal error. In the alternative, Petitioner

seeks relief pursuant to the Court’s declaratory judgment in

Reid v. Donelan, 390 F. Supp. 3d 201 (D. Mass. 2019) because his

mandatory detention without a bond hearing has become

unreasonably prolonged.

     For the reasons stated below, the Court hereby ALLOWS the

amended petition (Docket No. 10) and ORDERS that Petitioner


                                   1
          Case 1:20-cv-10309-PBS Document 18 Filed 04/23/20 Page 2 of 6



receive, within seven calendar days, a bond hearing at which the

Government must prove that Petitioner is either dangerous by

clear and convincing evidence or a risk of flight by a

preponderance of the evidence. See Reid, 390 F. Supp. 3d at 228.

The immigration court may not impose excessive bail, must

evaluate Petitioner’s ability to pay in setting bond, and must

consider alternative conditions of release such as GPS

monitoring that reasonably assure the safety of the community

and Petitioner’s future appearances. Id.

                                     FACTS

    I.     Legal Status and Criminal History

         Petitioner is a citizen of Honduras who entered the United

States without authorization at an unknown time. He currently

has no legal status.

         In May 2016, a complaint was brought against the Petitioner

in New Hampshire for possession of less than 5 grams of

marijuana. On the complaint, a box is checked for “VIOLATION.”

Dkt. 10-5 at 5. 1 The “Revised Statute Annotated Name” is listed

as “Possession of a Controlled Drug.” Id. On the disposition

sheet, the box next to “Guilty” is checked under the heading

“PLEA.” Id. at 6. Petitioner was charged a $350 fine and penalty




1 It appears that the box for “CLASS B MISDEMEANOR” was
originally checked but was then substituted with “VIOLATION.”
                                       2
        Case 1:20-cv-10309-PBS Document 18 Filed 04/23/20 Page 3 of 6



assessment of $84. He was not sentenced to any term of

incarceration.

     A “violation” is a civil offense under New Hampshire law.

By statute, “[a] violation does not constitute a crime and

conviction of a violation shall not give rise to any disability

or legal disadvantage based on conviction of a criminal

offense.” N.H. Rev Statute § 625:9.

  II.    Immigration Detention and Proceedings

     Petitioner has been held in immigration detention since

June 6, 2019, after local police contacted ICE in connection

with a motor vehicle violation.

     Petitioner had an initial hearing on July 30, 2019.

Petitioner’s counsel requested a bond hearing and argued

Petitioner was eligible for bond, but the Immigration Judge

decided that Petitioner’s 2016 New Hampshire violation rendered

his detention mandatory under 8 U.S.C. § 1226(c)(1)(A).

Petitioner reserved the right to appeal that determination but

did not do so.

     After a series of additional proceedings, the immigration

judge issued an order of removal on December 4, 2019. Petitioner

appealed his removal order to the BIA on December 23, 2019 and

that appeal remains pending.

     On December 16, 2019, counsel filed a second bond motion,

arguing that the immigration judge committed legal error by

                                     3
      Case 1:20-cv-10309-PBS Document 18 Filed 04/23/20 Page 4 of 6



finding Petitioner subject to mandatory detention. The

immigration judge denied a bond hearing on the basis that

counsel had previously made the same argument and had not

appealed the immigration judge’s decision to the BIA.

                              DISCUSSION

     Petitioner first argues the immigration judge’s

determination that he is subject to mandatory detention under 8

U.S.C. § 1226(c) was erroneous because his 2016 New Hampshire

violation is not a qualifying criminal conviction. Petitioner

contends he is instead detained under 8 U.S.C. § 1226(a) and is

therefore entitled to a bond hearing before an immigration

judge. Respondent argues that, under 8 U.S.C. § 1252(b)(9), the

Court lacks jurisdiction to review an immigration judge’s

determination that a petitioner’s criminal history triggers

mandatory detention under 8 U.S.C. § 1226(c).

     The jurisdictional question is complex. See Flores-Powell

v. Chadbourne, 677 F. Supp. 2d 455, 464 (D. Mass. 2010) (finding

court lacked jurisdiction to consider whether petitioner was

properly detained under § 1226(c)). But see Jennings v.

Rodriguez, 138 S. Ct. 830, 840 (2018) (in plurality opinion,

rejecting an “extreme” interpretation of § 1252(b)(9) that would

“make claims of prolonged detention effectively unreviewable”).

While Petitioner does appear to have been improperly classified

and parties have cited no case in which a civil violation for

                                   4
      Case 1:20-cv-10309-PBS Document 18 Filed 04/23/20 Page 5 of 6



simple possession of marijuana triggered mandatory detention,

that analysis is also a difficult one. See In Re Eslamizar, 23

I. & N. Dec. 684, 687 (BIA 2004) (finding formal judgment of

guilt on third-degree theft “violation” was not a “conviction”

for purposes of the Immigration and Nationality Act). But see 8

U.S.C. § 1182(a)(2)(A)(i)(II) (rendering inadmissible any

noncitizen “who admits having committed . . . a violation of

. . . any law or regulation of a State . . . relating to a

controlled substance”).

     Nonetheless, even assuming Petitioner is properly subject

to mandatory detention, “mandatory detention under § 1226(c)

without a bond hearing violates due process when an alien’s

individual circumstances render the detention unreasonably

prolonged in relation to its purpose in ensuring the removal of

deportable criminal aliens.” Reid, 390 F. Supp. 3d at 219.

     Petitioner has been detained for almost eleven months.

Mandatory detention of less than one year without a bond hearing

may be unreasonable “if the Government unreasonably delays or

the case languishes on a docket.” Id. at 220. Here, Petitioner’s

appeal to the BIA was filed four months ago and the BIA has not

yet acted on it. Particularly in light of the unprecedented risk

that the current COVID-19 pandemic poses to those in detention

facilities, it is unreasonable to continue to detain Petitioner



                                   5
      Case 1:20-cv-10309-PBS Document 18 Filed 04/23/20 Page 6 of 6



without a bond hearing based on a civil violation related to

simple possession of marijuana.

                                 ORDER

     The amended petition for a writ of habeas corpus (Docket

No. 10) is accordingly GRANTED. Respondent’s motion to dismiss

(Docket No. 15) is DENIED.

     The Court ORDERS that Petitioner be released unless he

receives, within seven calendar days, a bond hearing that

complies with the requirements of the declaratory judgment in

Reid v. Donelan, 390 F. Supp. 3d 201, 228 (D. Mass. 2019).



SO ORDERED.



                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge




                                   6
